—Order of the Supreme Court, New York County (Michael J. Dontzin, J.), entered on or about September 5, 1989, which denied defendants’ motion for a protective order quashing plaintiffs notice of deposition and notice for production of documents as to defendant Victory Carriers, Inc., and which adjourned defendants’ motion to dismiss the complaint on the ground of forum non conveniens until 60 days after the conclusion of the deposition of defendant Victory Carriers, Inc., is unanimously affirmed, without costs or disbursements.
The Supreme Court properly exercised its discretion in denying defendants’ motion for a protective order. Plaintiff made the minimal required showing that the requested discovery of Victory could adduce facts establishing New York as a proper forum for this action. Since such facts would aid plaintiff in her opposition to the motion to dismiss, the court properly adjourned that motion until after completion of discovery. Concur—Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.